Citation Nr: 0903024	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959 and from August 1961 to February 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefits currently sought on appeal.

In March 2006 this case was remanded to the RO for further 
development.  In an October 2007 Board decision, this case 
was remanded for a hearing before a Veteran's Law Judge.  
This case returned to the Board without the veteran being 
scheduled for the stated hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2007 remand, the undersigned Veteran's Law 
Judge ordered this case returned to the RO for a travel board 
hearing.  To date, that hearing has not been scheduled.  
Therefore, this case is being remanded to the RO so that the 
October 2007 Order may be substantially complied with.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence and any hearing transcripts 
regarding this hearing should be 
associated with the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




